     Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 1 of 8 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

MATTHEW PHILMAN

         Plaintiff,

v.                                             Case No.: 6:20-cv-1307

DESIGNERS CHOICE CABINETRY, LLC
a Delaware Limited Liability Company,
       Defendant.
_____________________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MATTHEW PHILMAN (“Plaintiff”), by and through his undersigned counsel,

brings this action against Defendant, DESIGNERS CHOICE CABINETRY, LLC

(“Defendant”), and alleges as follows:

                                                Introduction

         1.      This is an action by the Plaintiff against his former employer for overtime

compensation, retaliation, liquidated damages and other relief under the Fair Labor Standards Act

(the “FLSA”), 29 U.S. C. § 201 et seq.

                                     Parties, Jurisdiction, and Venue

         2.      Plaintiff, MATTHEW PHILMAN, was a resident of Brevard County, Florida at all

times material hereto, and he is sui juris.

         3.       The acts committed occurred in Brevard County, Florida.

         4.      Plaintiff was a non-exempt, employee of Defendant, as the term “employee” is

defined by 29 U.S.C. §203(e).




                                              Page 1 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 2 of 8 PageID 2




       5.      Plaintiff was a non-exempt employee of Defendant who worked in excess of 40

hours each workweek but was not paid overtime for each hour worked in excess of 40 during a

workweek.

       6.      Defendant, DESIGNERS CHOICE CABINETRY LLC, is a Delaware Limited

Liability Company, conducting business in Brevard County, Florida, and it is sui juris.

       7.      At all times relevant, DESIGNERS CHOICE CABINETRY LLC operated as a

cabinet manufacturer having its principle place of business located at 100 TGK Circle, Rockledge,

FL 32955.

       8.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA, as

such a three-year statute of limitation applies, pursuant to 29 U.S.C. §§201 et seq.

       9.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

the authority to grant declaratory relief under the FLSA pursuant to 29 U.S.C. § 201 et seq.

                                           General Allegations

       10.     Plaintiff worked for Defendant for nearly twenty (20) years.

       11.     To the extent that records exist regarding the exact dates of Plaintiff’s employment,

such records are in Defendant’s exclusive custody.

       12.     Defendant was Plaintiff’s employer for purposes of the FLSA, as that term

“employer” is defined by 29 U.S.C. § 203(d).

       13.     At all times relevant, Defendant, DESIGNERS CHOICE CABINETRY LLC, was

and is an “enterprise” engaged in commerce as defined by 29 U.S.C. § 203 because it has

employees engage in interstate commerce and the manufacturer of goods that are shipped to other

states travelling in interstate commerce and its annual gross volume of sales made or business done

is not less than $500,000.00.



                                            Page 2 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 3 of 8 PageID 3




       14.     Defendant manufacturers cabinets for customers across the United States of

America.

       15.     Defendant’s employee handbook explains that they “build cabinets for customers

that range from Florida, New York, Tennessee and across the Mississippi.”

       16.     During the relevant time-period Plaintiff worked as a non-exempt employee of

Defendant, as the term “employee” is defined by 29 U.S.C. § 203(e).

       17.     During the relevant time-period, Plaintiff did not customarily or regularly direct the

work of two or more other full-time employees.

       18.     During the relevant time-period, Plaintiff worked as a “blue-collar” safety

compliance officer who spent a majority of his time “on the floor” doing manual labor involving

repetitive operations with his hands, physical skill and energy.

       19.     During the relevant time-period, Plaintiff worked as a salaried employee and was

not an administrative, professional, or managerial employee (as defined by the U.S. Department

of Labor).

       20.     At all times relevant, Plaintiff regularly worked ten (10) hour days, Monday

through Friday.

       21.     At all times relevant, in addition to the fifty (50) hour workweeks between Monday

and Friday, Plaintiff often worked on Saturdays.

       22.     In June 2020, Plaintiff made a complaint to Defendant’s Human Resources (HR)

department, claiming that he was owed overtime for those hours worked more than 40 during a

workweek.

       23.     While working with HR regarding his overtime complaint, Plaintiff provided

Defendant with an estimate as to the amount of overtime which he then believed to be due to him.



                                            Page 3 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 4 of 8 PageID 4




       24.     While Plaintiff’s overtime complaint was pending and remained unresolved,

Plaintiff’s was fired by Defendant on or about July 16, 2020.

       25.     The FLSA requires each covered employer such as Defendant to compensate all

non-exempt employees at a rate of not less than one and one-half times the regular rate of pay for

work performed in excess of forty hours per work week.

       26.     Defendant’s employee handbook describes non-exempt employees as:

               Most hourly employees are non-exempt employees. Salaried employees
               who are not administrative, professional, or managerial employees (as
               defined by the U.S. Department of Labor) are generally not exempt from
               the FLSA overtime provisions.

       27.     Defendant’s overtime policy in effect during the relevant time period provides:

               Because of the nature of our business, your job may periodically require
               overtime work. If the Company requires that you work overtime, we will
               give you as much advance notice as possible. Employees who work more
               than 40 hours in one week are entitled to one and one-half times their base
               rate of pay for each hour of overtime worked.

       28.     During his employment with Defendant, Plaintiff regularly worked in excess of

forty (40) hours per workweek without receiving overtime compensation for all hours worked in

excess of forty (40).

       29.     Despite the hours worked by Plaintiff, Defendant willfully, in bad faith and in

knowing violation of the Federal Fair Labor Standards Act and its own overtime policy, failed and

refused to pay him overtime compensation.

       30.     Under the FLSA Defendant is required to keep accurate records of the Plaintiffs

hours worked and wages earned.

       31.     Defendant has failed to make, keep, and preserve records with respect to Plaintiff,

sufficient to determine his wages, hours, and other conditions and practices of employment, in

violation of the FLSA, 29 U.S.C. § 201, et seq.

                                           Page 4 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 5 of 8 PageID 5




        32.      All conditions precedent have been satisfied by Plaintiff or waived by Defendant.

        33.      Plaintiff retained the undersigned counsel and has agreed to pay a reasonable fee

for all services rendered.

        34.      Defendant’s unlawful conduct has been widespread, repeated and consistent.

       COUNT I – RECOVERY OF OVERTIME COMPENSATION UNDER FLSA

        35.      Plaintiff re-alleges and incorporates paragraphs 1 through 34 of this Complaint, as

if set forth in full herein.

        36.      Defendant has engaged in a widespread pattern, policy, and practice of violating

the FLSA’s overtime provisions.

        37.      Defendant willfully and intentionally refused to pay Plaintiff overtime pay for all

of those hours worked in excess of forty (40) in a workweek.

        38.      At all times relevant, Plaintiff regularly worked in excess of forty (40) hours in each

workweek.

        39.      Plaintiff typically and regularly worked no less than fifty (50) hours per week.

        40.      Plaintiff was entitled to be paid time and one-half of his regular rate of pay for each

hour worked in excess of forty (40) hours per week.

        41.      Defendant did not compensate Plaintiff s for overtime hours worked.

        42.      Defendant either knew from prior experience or recklessly failed to investigate

whether its failure to compensate Plaintiff for all hours worked violated the Federal Wage Laws

of the United States.

        43.      Defendant did not have a good faith basis for their decision not to pay Plaintiff his

full overtime compensation.




                                              Page 5 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 6 of 8 PageID 6




       44.      As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff time and one-half his regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work weeks, Plaintiff has suffered damages plus incurring reasonable

attorneys’ fees and costs.

       45.      Plaintiff is entitled to a back-pay award at his overtime rate for all overtime hours

worked, plus an equal amount as liquidated damages, plus all attorneys’ fees and costs.

       46.      Because Defendant violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. §201 et seq.

WHEREFORE Plaintiff demands the entry of a judgment in his favor and against Defendant,

DESIGNERS CHOICE CABINETRY LLC, after trial by jury and as follows:

             a. That the Court declares that the FLSA requires Defendant to compensate Plaintiff

                from the overtime hours worked, which remains unpaid;

             b. Unpaid overtime wages found to be due and owing;

             c. An additional and equal amount of liquidated damages;

             d. An award of reasonable attorney’s fees and all costs incurred herein; and

             e. All other damages to which Plaintiffs may be entitled

                               COUNT II- FLSA RETALIATION
       47.      Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs
1 through 34.

       48.      On or around June 8, 2019 Plaintiff complained to Defendant through Vice

President of Human Resources, Wendy Dawson, (Ms. Dawson) about prior and ongoing unpaid

overtime.

       49.      On June 23, 2020, Plaintiff emailed Ms. Dawson about his overtime complaint. Due

to the length of his tenure, and the long history of unpaid overtime, Plaintiff indicated that he


                                            Page 6 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 7 of 8 PageID 7




wished to have his overtime issue resolved by the end of July 2020 to avoid issues with the statute

of limitations. Plaintiff provided his estimate of what he then believed was due to him for

Defendant’s “willful violation of labor laws (that still exist to this day).”

        50.    Ms. Dawson did not respond to Plaintiff’s June 23, 2020 email.

        51.    On July 16, 2020 at 2:58 PM, Plaintiff sent a follow up email to Ms. Dawson

regarding his overtime complaint. In that email Plaintiff asked, “Has there been any movement on

the overtime claim I submitted on Jun 23, 2020?”

        52.    Ms. Dawson did not respond to the July 16, 2020 email.

        53.    Following the transmission of Plaintiff’s email to Ms. Dawson on July 16, 2020,

Plaintiff was terminated.

        54.    By seeking enforcement and correction of Defendant’s wage and hour practices,

Plaintiff was engaged in protected activity.

        55.    After Plaintiff engaged in protected activity in between June 8, 2020 and July 16,

2020, Defendant terminated Plaintiff’s employment on July 16, 2020.

        56.    The motivating reason for terminating Plaintiff’s employment was because he

asserted his FLSA rights and engaged in protected activity.

        57.    Pursuant to 29 U.S.C. §215(a)(3) it is unlawful for any person to "discharge . . . any

employee because such employee has filed any complaint or instituted or caused to be instituted

any proceeding".

        58.    Defendant’s conduct is considered an adverse employment action pursuant to the

FLSA.

        59.    Plaintiff has suffered an adverse employment action, his termination from

employment, as a direct result of seeking proper payment under the FLSA.



                                               Page 7 of 8
  Case 6:20-cv-01307-PGB-DCI Document 1 Filed 07/23/20 Page 8 of 8 PageID 8




       60.       As a result of Defendant’s intentional, willful, and unlawful acts, Plaintiff has

suffered damages plus incurring reasonable attorneys’ fees and costs.

   WHEREFORE, Plaintiff prays for judgment against Defendant DESIGNERS CHOICE

   CABINETRY LLC, for all damages to which he may be entitled, including, but not limited to:

       a. Lost wages.

       b. Compensatory damages;

       c. Liquidated damages.

       d. An award of prejudgment interest (to the extent liquidated damages are not awarded);

       e. All available actual damages, compensatory damages, and punitive damages to which Plaintiff

             may be entitled

       f.    An award of reasonable attorney’s fees and all costs incurred herein;

       g. Such further relief as the Court deems equitable and just


                                    DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues herein triable by jury.

Respectfully submitted on this 23rd day of July 2020.

                                                          ARCADIER, BIGGIE & WOOD, PLLC.

                                                          /s/ Joseph C. Wood, Esquire
                                                          Joseph C. Wood, Esquire
                                                          Florida Bar No.: 0093839
                                                          Maurice Arcadier, Esquire
                                                          Florida Bar No. 0131180
                                                          2815 W. New Haven, Suite 304
                                                          Melbourne, Florida 32904
                                                          Primary Email: Office@ABWlegal.com
                                                          Secondary Email: Wood@ ABWlegal.com
                                                          Phone: (321) 953-5998
                                                          Fax: (321) 953-6075




                                               Page 8 of 8
